Citation Nr: 0000687	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  94-22 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for primary lateral 
sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1949 to June 
1969.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Boise, Idaho, Regional Office (RO).  

The veteran filed a claim dated in September 1991 for service 
connection for bilateral hearing loss.  In an October 1991 
rating decision, the RO denied the veteran's claim.  The 
veteran filed a timely notice of disagreement dated in March 
1992, and a statement of the case was issued in April 1992.  
A substantive appeal was filed in July 1992.  Following the 
submission of additional evidence, the RO again denied 
service connection for bilateral hearing loss in a rating 
decision dated in September 1992.  A supplemental statement 
of the case was issued in September 1992 and in February 
1993.  The issue was certified for appeal by the RO in April 
1993.  In a July 1997 decision, the Board remanded the issue 
of service connection for bilateral hearing loss for a 
medical examination.  In a May 1998 supplemental statement of 
the case, the RO again denied the veteran's claim for service 
connection for bilateral hearing loss.  The issue has now 
been returned to the Board for consideration.

Additionally, the issue of entitlement to service connection 
for primary lateral sclerosis is before the Board on appeal 
of a May 1998 rating decision from the VARO, which denied 
entitlement to service connection for primary lateral 
sclerosis.

In May 1999, the Board requested the opinion of an 
Independent Medical Expert (IME).  See 38 U.S.C.A. § 7109 
(West 1991); 38 C.F.R. § 20.901(d) (1999).  The opinion was 
received in December 1999; the veteran's representative was 
afforded an opportunity to respond and filed a response dated 
January 3, 2000.




FINDINGS OF FACT

1.  Competent medical evidence of a nexus between the 
veteran's current bilateral hearing loss and any incident of 
service has not been presented.

2.  The medical evidence indicates that primary lateral 
sclerosis may not be disassociated from nocturnal leg cramps 
first observed during service.



CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  Primary lateral sclerosis was incurred in service.  
38 U.S.C.A. § 1110, 1111, 1131, 1132, 5107 (West 1991); 
38 C.F.R. § 3.102, 3.303, 3.304(b) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
the factual background of this case.  The relevant law and VA 
regulations will then be discussed.  Finally, the Board will 
analyze the veteran's claims and render a decision.

Factual Background

Service medical records reflect that upon enlistment 
examination dated in June 1949, the veteran's systems were 
clinically evaluated as normal.  Whispered voice testing 
revealed hearing of 15/15 bilaterally.  Upon reenlistment 
examination dated in June 1952, the veteran was clinically 
evaluated as normal with the exception of enucleated tonsils.  
Whispered voice testing revealed hearing of 15/15 
bilaterally.  Upon reenlistment examination dated in June 
1958, audiometric testing yielded the following results 
(following conversion from American Standards Association 
(ASA) units to International Standards Organization (ISO) 
units):





HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT
15
15
20
20
25
20
10
20
LEFT
20
15
10
25
20
15
25
25

Whispered voice testing revealed hearing 15/15 bilaterally.  
The veteran's systems were clinically evaluated as normal 
with the exception of enucleated tonsils, left herniorrhaphy, 
scars, and birthmarks.  A clinical record dated in December 
1960 reflects a complaint of pain in the right ear.  Upon 
examination a small growth on the external surface of the 
right ear canal was noted.  An impression of furuncle was 
noted.  Upon periodic examination dated in May 1965, 
audiometric testing yielded the following results (following 
conversion from ASA units to ISO units):





HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT

15
10
15
15
15
20

LEFT

15
10
15
15
15
30


Occasional non-incapacitating cramps in the legs were noted 
as well as occasional non-incapacitating pain in the right 
ear.  The examiner noted no otorrhea was observed.  Upon 
isolated duty examination dated in January 1966, non-
disabling nocturnal leg cramps were noted.  Audiometric 
testing revealed pure tone thresholds, in decibels, as 
follows (following conversion from ASA units to ISO units):





HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT

30
20
25
35
30
35

LEFT

25
20
20
35
30
45


Upon retirement examination dated in November 1968, the 
veteran's systems were clinically evaluated as normal with 
the exception of enucleated tonsils and a herniorrhaphy scar.  
Audiometric testing revealed pure tone thresholds, in 
decibels, 
as follows (following conversion from ASA units to ISO 
units): 





HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT

20
15
15
35
30
40

LEFT

20
15
15
25
25
30


The veteran complained of cramps in his legs.  The veteran 
indicated he was not and had not suffered from hearing loss, 
ear trouble, or running ears.  

Relevant post-service outpatient treatment records dated from 
April 1972 to June 1992 reflect complaints of right-sided 
clumsiness, stumbling, weakness, and giveaway.  A diagnosis 
of primary lateral sclerosis and spinal/spinocerebellar 
degeneration was noted in May 1988.  Clinical records reflect 
notations of right foot drop and obvious right leg 
circumduction with arm swing.  Atrophy in the right forearm, 
quadriceps, and calf was also noted.  

A clinical record dated in December 1991 reflects the 
veteran's tympanic membranes and ear canals were noted as 
"okay" as well as a notation of no constant tinnitus.

Relevant VA outpatient treatment records dated from February 
1992 to November 1992 reflect continued complaints of atrophy 
and weakness on the right side of the body.  

In a letter dated in October 1997, the Element Chief of 
Neurology Service at USAF Medical Center stated the veteran 
had been diagnosed with the syndrome of primary lateral 
sclerosis.  The physician further stated the cause of primary 
lateral sclerosis was not known; however, it was in a group 
of neurodegenerative diseases where the cause was thought to 
antedate the onset of symptoms by several years.  The 
physician stated the veteran noted the first symptoms of this 
syndrome (nocturnal leg cramps) in the 1960's when he was 
still on active duty.  Finally, the physician stated that 
since the cause or exacerbating environmental conditions of 
primary lateral sclerosis were not known, it was impossible 
to say whether this condition was due to or exacerbated by 
military service.  The physician further stated the 
possibility could not be excluded.

Upon VA audio examination dated in September 1997, the 
veteran complained of difficulty understanding conversations 
and reported his right ear was better than his left ear.  
Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
40
40
LEFT
20
50
45
50
45

An impression of mild and moderate wide range bilateral 
sensorineural hearing loss was noted.  Speech recognition 
scores were noted as excellent bilaterally.  The report 
further reflects an Auditory Brainstem Response (ABR) test 
was also conducted.  An impression of a normal ABR was noted.  

Upon VA audio-ear disease examination dated in October 1997, 
the examiner noted the veteran denied having tinnitus, 
vertigo, or ear pain.  The examiner further noted the veteran 
was a radio operator in the service, did not have significant 
noise exposure, and had a positive family history for hearing 
loss.  Upon physical examination, the tympanic membranes were 
noted as clear and mobile bilaterally and the canals were 
noted as normal in appearance.  The examiner opined the 
veteran's sloping high frequency sensorineural hearing loss 
was more likely than not related to presbycusis and did not 
have a pattern that was highly consistent with a purely noise 
induced loss.  In an addendum to his report, the examiner 
noted the results of the ABR test further confirmed his 
opinion.


In a letter dated in May 1998, a private physician noted 
atrophy in the veteran's right arm, hand, and leg.  The 
physician also noted fasciculations as well as atrophy in the 
right forearm and hand.  Motor strength showed significant 
weakness distally in the right upper extremity although 
proximal strength was noted as good.  The physician opined 
that the veteran appeared to have a motor neuron disorder and 
may have developed more amyotrophic lateral sclerosis rather 
than primary lateral sclerosis.  The examiner further noted 
"[i]t is quite obvious that his disease has progressed very, 
very slowly."  In a letter dated in November 1998, the 
private physician noted a primary diagnosis of primary 
lateral sclerosis.  

At his RO hearing in December 1998, the veteran testified 
that he experienced leg pain and cramps during service.  
(Transcript, pages 1, 4).  The veteran testified that in the 
early 1970s coworkers noted he was limping.  The veteran 
further testified at that time he did not feel that anything 
was wrong with him.  (Transcript, page 4).  The veteran 
testified that in the mid 1970's he was told by a physician 
that his right leg was shorter than his left leg.  
(Transcript, page 4).  The veteran also testified that he 
experienced foot drop on the right side and he wore a brace 
on his right leg.  (Transcript, page 5).  The veteran 
testified that he had no strength on the right side of his 
body, that he had difficulty sleeping on the right side, and 
that he awakened during the night because of pain.  
(Transcript, pages 5-7).  

In June 1999, the Board requested an independent medical 
opinion as to the issue of entitlement to service connection 
for primary lateral sclerosis.  The requested opinion was 
received by the Board in December 1999 from the Chairman of 
the Department of Neurology at the Medical University of 
South Carolina.  The IME opined that in view of the prolonged 
course and primarily central or upper motor neuron 
involvement, he agreed with the diagnosis of primary lateral 
sclerosis.  The IME further stated that the veteran has a 
slowly progressive degenerative disease which is now 
characterized by weakness, increased reflexes, wasting of 
muscles (atrophy) and fasciculations.  It was noted that leg 
cramps began in 1965 and are documented in records of May 
1965, January 1966, and November 1968 as well as being 
mentioned on the veteran's discharge physical.  The IME 
opined that these were almost surely an initial manifestation 
of the primary lateral sclerosis with defective central motor 
control.  Thus, he concluded that it was most likely, on the 
basis of available evidence, that this rare disorder of 
primary lateral sclerosis began in approximately 1965, while 
the veteran was on active duty.

Relevant Law and Regulations

Service connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1999).  

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1999).  

Service connection may be granted for sensorineural hearing 
loss and for primary lateral sclerosis if manifested to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Additional law and regulation pertaining to hearing loss 
claims will be discussed where appropriate below.

Well grounded claims

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992). In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

One element of a well-grounded claim is a presently existing 
disability stemming from the disease or injury alleged to 
have begun in or been aggravated by service.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).   

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the Court has held that there is a duty 
to assist a veteran in the completion of his application for 
benefits under 38 U.S.C.A.§  5103(a) (West 1991), depending 
on the particular facts in each case.  Beausoleil v. Brown, 8 
Vet. App. 459 (1996);  Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Analysis

Entitlement to service connection for bilateral hearing loss.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. §  3.385 
(1999), which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

Following a review of the record, the Board concludes service 
connection is not warranted for bilateral hearing loss.  
There is no competent evidence of a nexus between the 
veteran's post-service bilateral hearing loss and any in-
service injury or disease, nor is there evidence that 
sensorineural hearing loss was manifested to a compensable 
degree within one year of the veteran's discharge from 
service.  

Upon VA examination dated in September 1997, the examiner 
noted an impression of mild and moderate wide range bilateral 
sensorineural hearing loss.  Upon VA audio ear disease 
examination dated in October 1997, the examiner opined that 
the veteran's sloping high frequency sensorineural hearing 
loss was more likely than not related to presbycusis and did 
not have a pattern that was highly consistent with a purely 
noise induced loss.  The examiner further noted the ABR 
results confirmed his opinion.


The Board recognizes that the veteran's service medical 
records reflect a hearing loss; however, the hearing loss 
reflected in audiometric testing during service does not 
amount to a hearing loss "disability" as defined by the 
applicable regulation.  See 38 C.F.R. § 3.385.  The veteran's 
claim for service connection for bilateral hearing loss is 
supported solely by his contentions.  Although the veteran 
can attest to his own memory of hearing loss, as a layperson 
he is not competent to offer medical opinions regarding its 
etiology or whether it constituted a disability within the 
meaning of the relevant regulation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of a 
medical nexus between the veteran's post-service bilateral 
hearing loss and the veteran's active service, the claim is 
not well grounded and is denied.

The Board has reviewed the record in light of the decisions 
in Robinette v. Brown, 8 Vet. App. 69 (1995) and Epps v. 
Brown, 9 Vet. App. 341 (1996).  The Board finds that the 
veteran was provided with adequate notice of the basis for 
the denial of his claim and of the evidence required to 
support the claim.  By this decision, the Board is further 
informing the veteran of the type of evidence he must present 
in order to make his claim well grounded.

Entitlement to service connection for primary lateral 
sclerosis.

At the outset, the Board notes the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. §  5107(a) in that 
there is evidence of a current disability; evidence of 
claimed symptoms during service; and medical nexus opinion 
evidence.
The Board further finds that the facts relevant to the issue 
on appeal have been properly developed and that the statutory 
obligation of the VA to assist the veteran in the development 
of his claim has been satisfied.  38 U.S.C.A. §  5107(a).

It is the responsibility of the Board to weigh the evidence.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (1999).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The veteran's claim for service connection is supported by an 
October 1997 letter from the Element Chief of Neurology 
Service at USAF Medical Center in which the physician stated 
the veteran noted the first symptoms of this syndrome 
(nocturnal leg cramps) in the 1960's when he was still on 
active duty.  The veteran's complaints of leg cramps during 
active service are verified in his service medical records 
which reflect complaints of leg cramps on periodic 
examinations in May 1965 and in January 1966 and upon 
retirement examination dated in November 1968.  The physician 
further stated primary lateral sclerosis was in a group of 
neurodegenerative diseases where the cause was thought to 
antedate the onset of symptoms by several years.  Post-
service medical records in 1980 show a continuity of 
complaints of right-sided clumsiness, weakness, and 
stumbling.  A diagnosis of primary lateral sclerosis was 
noted in May 1988.  Additionally, in a May 1998 letter, a 
private physician stated that it was "quite obvious that 
[the veteran's] disease ha[d] progressed very, very slowly."

The Board recognizes that the October 1997 letter from the 
Element Chief of Neurology Service at USAF Medical Center 
reflects that the cause of primary lateral sclerosis is not 
known and that it was impossible to say whether this 
condition was due to or exacerbated by military service, 
although the possibility could not be excluded.  However, the 
veteran's claim is further supported by the December 1999 IME 
opinion, which has been reported in detail above.  In that 
opinion, the IME opined that on the basis of the available 
evidence, it was most likely that the veteran's rare disorder 
of primary lateral sclerosis began in approximately 1965, 
while he was on active duty.  

Thus, although the claimed disability was not diagnosed until 
many years after the veteran left service and its origins are 
medically uncertain, there is medical opinion evidence in the 
form of the IME opinion, which was requested by the Board, to 
the effect that the disease is slow to develop and the cramps 
experienced by the veteran during service represented the 
onset of the disease.  It therefore appears that there is an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  With all reasonable doubt 
resolved in favor of the veteran, service connection for 
primary lateral sclerosis is warranted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for primary lateral sclerosis is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

